Citation Nr: 0007243	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-49 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1994 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for post-
traumatic stress disorder was granted and a 10 percent 
disability evaluation was assigned.  The veteran appealed the 
assignment of this disability rating.  During the pendency of 
this appeal, the disability evaluation was increased to 70 
percent disabling.  As this is not a full grant of benefits 
sought on appeal, the claim remains open.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased disability rating has 
been developed.

2.  The medical evidence shows that the veteran's PTSD 
results in total inability to establish and maintain 
effective occupational and social relationships.  


CONCLUSION OF LAW

The criteria for an increased rating of 100 percent for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1996, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to an increased disability rating for post-
traumatic stress disorder is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
that is, he has presented a claim that is plausible.  He has 
not alleged that there are any records of probative value 
that may be obtained which have not already been associated 
with his claims folder.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

With respect to the veteran's PTSD, service connection was 
established by means of a December 1994 rating decision, 
which assigned a 10 percent disability rating effective May 
5, 1994, the date of claim on appeal.  The veteran appealed 
the assignment of this 10 percent disability rating.  During 
the pendency of the veteran's appeal, a July 1994 rating 
action increased the disability evaluation of the veteran's 
PTSD to 70 percent disabling, effective May 5, 1995.  As this 
is not a full grant of benefits sought on appeal, his claim 
remains open.  

The veteran contends that his post-traumatic stress disorder 
is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and that an increased schedular rating of 100 
percent is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

As stated previously, the severity of a disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) (Schedule).  Post-traumatic stress 
disorder is evaluated using the General Formula for Rating 
Mental Disorders pursuant to Diagnostic Code 9411 of the 
Schedule.  38 C.F.R. § 4.130 (1999).  Under those criteria, a 
rating of 100 percent is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  A 
rating of 70 percent is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (1999).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provides that a 100 percent rating is warranted where the 
evidence shows that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.  A 70 
percent rating is warranted where the evidence shows that the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). 

The United States Court of Appeals for Veteran's Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
veteran filed his claim for an increased rating in December 
1993.  As the regulations changed after his appeal was filed, 
the Board will evaluate the veteran's symptomatology pursuant 
to both the criteria in effect prior to November 7, 1996, and 
the criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

After a review of the evidence, the Board finds that the 
criteria currently in effect are more favorable to the 
veteran.  As set forth above, under the current criteria, a 
100 percent disability rating is appropriate for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  The most 
recent VA PTSD examination was conducted in April 1998.  The 
examination report indicates that the veteran's near 
continuous depression affects his ability to function 
appropriately and effectively.  He has poor impulse control 
with severe social and occupational impairment due to his 
PTSD.  The examiner found that the veteran was "unable to 
adapt to stressful circumstances due to his service-connected 
PTSD, and is totally unable to establish and maintain 
effective social and occupational relations due to his 
service-connected PTSD."

As set forth above, the most recent medical evidence shows 
that the veteran's PTSD results in total occupational and 
social impairment.  Accordingly, the Board finds that the 
criteria for entitlement to an increased schedular rating of 
100 percent for post-traumatic stress disorder are met, and 
an increased schedular rating of 100 percent is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (1996, 1999).


ORDER

An increased schedular rating of 100 percent for post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

